Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 09/20/2021. Claims 1-12 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 4 of claims 1 and 4 recites ‘edge parts that axially bound the’. It is unclear based on this recitation what the edge parts are supposed to be axially bounding. For examination purposes, the claim will be interpreted as the recitation in line 4 reciting ‘edge parts that axially bound the tread’.
Claims 2, 3, 5-9, and 11 are also indefinite for depending on an indefinite base in claims 1 and 4 and failing to cure the deficiencies of said claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nugier (WO 2015/140122 A1) in view of Harada(JP 2010247714 A), Tsukagoshi (JP H0596913 A), and Matsuzawa (US 2012/0118461 A1).
Regarding claim 10, Nugier teaches a tread (Para. [0039]) for a tire (Para. [0020]) of a civil engineering work vehicle (Para. [0020]), the tread having a tread surface (Fig. 1, Ref. Num. 20) adapted to come into contact with the ground, the tread being axially bounded by edge parts (Para. [0041]), the tread having a thickness of material to be worn away of at least equal to 60 mm (Para. [0040]), said thickness corresponding to the thickness of material to be measured between the tread surface adapted to come into contact with the ground in the new state and a previously set wear limit (Para. [0021]), and the tread being provided with cuts (Fig. 1, Ref. Num. 3, 4) delimiting material parts forming raised elements (Fig. 1, Ref. Num. 2).  Nugier also teaches that in a plurality of raised elements, at least one ventilation cavity (Fig. 1, Ref. Num. 5) that opens in the new state onto the contact face of said raised elements, where each ventilation cavity has a depth at least equal to 70% of the thickness of material to 
 In an analogous art, Harada teaches a ventilation cavity that is delimited by a wall surface (Fig. 11, Ref. Num. 20B, 38B, 38C, 39B, 39C) ending at a bottom surface (Fig. 11, Ref. Num. 34B). The ventilation cavity comprises a first cavity part (Fig. 9, Ref. Num. 20B) that is continued into the depth by a second cavity part (Fig. 9, Ref. Num. 36B) said second cavity connecting to a cavity bottom (Fig. 11, Ref. Num. 34B) wherein the mean relief angle of the wall delimiting the second cavity is vertical which creates a relief angle of 0 degrees which is within the range of less than 15° required by the instant claims. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nugier with Harada in order to make the ventilation cavity formed of two separate cavities. This modification will make it more difficult for pebbles to enter the hole and the occurrence of stone biting can be suppressed (Harada; Para. [0054]). 
While Harada teaches the wall delimiting the ventilation cavity to be inclined (Fig. 11, Ref. Num. 20B), neither Nugier nor Harada teach that the mean relief angle of the wall delimiting the ventilation cavity is at least equal to 20 degrees; however, in an analogous art, Tsukagoshi teaches that the mean relief angle of the wall of a ventilation cavity (Fig. 2, Ref. Num. θ1, θ2) can be provided within the range of 10 to 30 degrees (Para. [0017]). Tsukagoshi does not expressly disclose a value of at least equal to 20 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the mean relief angle delimiting the ventilation cavity within the claimed range since Tsukagoshi discloses 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nugier and Harada with Tsukagoshi to set the mean relief angle of the wall delimiting the ventilation cavity to be between 10 and 30 degrees. This modification will allow pebbles to be discharged from the hole while maintaining the heat dissipation abilities (Tsukagoshi; Para. [0010], [0020]).
Finally, neither Nugier nor Harada teach that the depth of the first cavity is between 30% and 70% of the depth of the whole ventilation cavity; however, in an analogous art, Tsukagoshi teaches that a depth of a first cavity (Fig. 2, d1) in a ventilation cavity is greater than or equal to 1/3 (33%) of the depth of the whole ventilation cavity (Para. [0019]). Tsukagoshi does not expressly disclose a value of between 30% and 70% of the depth of the whole ventilation cavity; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the first cavity within the claimed range since Tsukagoshi discloses the depth of the first cavity as greater than or equal to 33% of the depth of the whole ventilation cavity (Para. [0019]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nugier and Harada with Tsukagoshi to have the first cavity of the ventilation cavity have a depth of 33% of the depth of the whole ventilation cavity. This modification will suppress the temperature rise of the block and the prevent deterioration of the bloc, while maintaining the rigidity of the block (Tsukagoshi, Para. [0009]). 
Finally, none of Nugier, Harada, or Tsukagoshi teach that the tire comprises a crown reinforcement layer where the bottom of the ventilation cavities at are at least 10% the maximum depth of the ventilation cavities from the crown reinforcement. In an analogous art, Matsuzawa teaches a tire for a construction vehicle (abstract) with a similar tread thickness of 120 mm (Table 1, Examples 1-6), 
Since the ventilation cavities in Nugier in view of Harada and Tsukagoshi are the same depth as the grooves (Nugier; Para. [0043]), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify them with Matsuzawa to set the distance between the bottom of the ventilation cavities and the crown reinforcement to be 50% of the maximum depth of the ventilation cavities. This modification will prevent crack occurrence near the belt end and will suppress the pushing-out-deformation (Matsuzawa; Para. [0045]).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nugier (WO 2015/140122 A1) in view of Harada (JP 2010247707 A, with English Machine Translation, For now on referred to as Harada707), Tsukagoshi (JP H0596913 A), and Matsuzawa (US 2012/0118461 A1).
Regarding claim 10, Nugier teaches a tread (Para. [0039]) for a tire (Para. [0020]) of a civil engineering work vehicle (Para. [0020]), the tread having a tread surface (Fig. 1, Ref. Num. 20) adapted to come into contact with the ground, the tread being axially bounded by edge parts (Para. [0041]), the tread having a thickness of material to be worn away of at least equal to 60 mm (Para. [0040]), said thickness corresponding to the thickness of material to be measured between the tread surface adapted to come into contact with the ground in the new state and a previously set wear limit (Para. [0021]), and the tread being provided with cuts (Fig. 1, Ref. Num. 3, 4) delimiting material parts forming raised elements (Fig. 1, Ref. Num. 2).  Nugier also teaches that in a plurality of raised elements, at least one ventilation cavity (Fig. 1, Ref. Num. 5) that opens in the new state onto the contact face of said raised elements, where each ventilation cavity has a depth at least equal to 70% of the thickness of material to 
In an analogous art, Harada707 teaches a ventilation cavity that is delimited by a wall surface (Fig. 6, Ref. Num. 22A, 32A) ending at a bottom surface (Fig. 6, Ref. Num. 34A). The ventilation cavity comprises a first cavity part (Fig. 5, Ref. Num. 20A) that is continued into the depth by a second cavity part (Fig. 5, Ref. Num. 30A) said second cavity connecting to a cavity bottom (Fig. 6, Ref. Num. 34A) wherein the mean relief angle of the wall delimiting the second cavity is vertical (Fig. 6, Ref. Num. 32A) which creates a relief angle of 0 degrees which is within the range of less than 15° required by the instant claims. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nugier with Harada707 in order to make the ventilation cavity formed of two separate cavities. This modification will make it more difficult for pebbles to enter the hole and the occurrence of stone biting can be suppressed (Harada707; Para. [0040]). 
While Harada707 teaches the wall delimiting the ventilation cavity to be inclined (Fig. 6, Ref. Num. 22A), neither Nugier nor Harada707 teach that the mean relief angle of the wall delimiting the ventilation cavity is at least equal to 20 degrees; however, in an analogous art, Tsukagoshi teaches that the mean relief angle of the wall of a ventilation cavity (Fig. 2, Ref. Num. θ1, θ2) can be provided within the range of 10 to 30 degrees (Para. [0017]). Tsukagoshi does not expressly disclose a value of at least equal to 20 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the mean relief angle delimiting the ventilation cavity within the claimed range since 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nugier and Harada707 with Tsukagoshi to set the mean relief angle of the wall delimiting the ventilation cavity to be between 10 and 30 degrees. This modification will allow pebbles to be discharged from the hole while maintaining the heat dissipation abilities (Tsukagoshi; Para. [0010], [0020]).
Finally, neither Nugier nor Harada707 teach that the depth of the first cavity is between 30% and 70% of the depth of the whole ventilation cavity; however, in an analogous art, Tsukagoshi teaches that a depth of a first cavity (Fig. 2, d1) in a ventilation cavity is greater than or equal to 1/3 (33%) of the depth of the whole ventilation cavity (Para. [0019]). Tsukagoshi does not expressly disclose a value of between 30% and 70% of the depth of the whole ventilation cavity; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the first cavity within the claimed range since Tsukagoshi discloses the depth of the first cavity as greater than or equal to 33% of the depth of the whole ventilation cavity (Para. [0019]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nugier and Harada707 with Tsukagoshi to have the first cavity of the ventilation cavity have a depth of 33% of the depth of the whole ventilation cavity. This modification will suppress the temperature rise of the block and the prevent deterioration of the block, while maintaining the rigidity of the block (Tsukagoshi, Para. [0009]). 
Finally, none of Nugier, Harada707, or Tsukagoshi teach that the tire comprises a crown reinforcement layer where the bottom of the ventilation cavities at are at least 10% the maximum depth of the ventilation cavities from the crown reinforcement. In an analogous art, Matsuzawa teaches a tire for a construction vehicle (abstract) with a similar tread thickness of 120 mm (Table 1, Examples 1-6), 
Since the ventilation cavities in Nugier in view of Harada707 and Tsukagoshi are the same depth as the grooves (Nugier; Para. [0043]), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify them with Matsuzawa to set the distance between the bottom of the ventilation cavities and the crown reinforcement to be 50% of the maximum depth of the ventilation cavities. This modification will prevent crack occurrence near the belt end and will suppress the pushing-out-deformation (Matsuzawa; Para. [0045]).
Regarding claim 12, Nugier does not teach an intermediate part in the ventilation cavity that makes an angle of 15° with the tread surface.
In an analogous art, Harada707 teaches adding round protrusions to the cavity wall of the second cavity (Fig. 6, Ref. Num. 36A). Since the protrusion is rounded, the angle of the top side of the protrusion will vary from 0° with the tread surface to 90° to the tread surface, therefore, there will be a part that is 15° to the tread surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nugier with Harada707 to add round protrusions to the wall of the second cavity. These protrusions will make it harder for pebbles that do manage to enter the hole to enter the second cavity (Para. [0029]).
	Allowable Subject Matter
Claims 1-9 and 11 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Harada (JP 2010247714 A), Tsukagoshi (JP H0596913 A), Shin (KR 20060053728, with English Machine Translation), and Ohsawa et al. (US 2005/0247388 A1).
Harada and Tsukagoshi teach the limitations of claim 1 and 4 except for the tread being for a civil engineering work vehicle with tread to be worn away of at least 60 mm and the contour of the ventilation cavities having the shape of an ellipse with the major axis oriented transversally and the major and minor axis having a different length. Shin teaches a tire for heavy loads with grooves (holes) (Fig. 1, Ref. Num. 5) where the holes are in the shape of an ellipse; however, the ellipse has a shape with the major axis oriented circumferentially and there is no teaching for the major axis to be oriented transversally. In another art, Ohsawa teaches a tire with dimples that are in the shape of an ellipse oriented transversally (Fig. 7, Ref. Num. 7); however, this tire is designed for a passenger tire (Para. [0001]) to prevent hydroplaning and would not be obvious to add to a heavy duty tire. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended purposes, it would not have been obvious to combine prior art references in the manner required by the instant claims such that a ventilation cavity made of two cavities is present on the blocks of civil engineering work vehicle designed to carry heavy loads, with a tread thickness to be worn of at least 60 mm, and that the contour of the ventilation cavities has the shape of an ellipse with the major axis being oriented transversally where in the major axis and the minor axis have different lengths, as required by claims 1 and 4.
Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive.  Regarding claim 10, applicant argues that none of the prior art disclose a second mean relief angle for the wall of the second cavity. Harada (JP 2010247714; Fig. 11, Ref. Num. 39B, 39C) teaches forming the tread holes out of two cavities where the angle of the wall delimiting the second cavity is perpendicular .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749